Citation Nr: 1338709	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-24 391	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which found that new and material evidence had been received to reopen a claim for service connection for degenerative changes of the lumbar spine with compression fracture at L2; and denied the claim on the merits.

Although the RO sent the Veteran a letter in July 1972, telling him that his claim had been denied because he had failed to report for an examination, it did not tell him of his appellate rights.  It, therefore, did not become final.  AG v. Peake, 536 F.3d 1306 (Fed. Cir. 2008).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

In his original claim for benefits in March 1972, the Veteran reported that he had received treatment at the 130th Station Hospital, Heidelberg, Germany from February 15 to February 20, 1972.  The record includes only a report of treatment on February 15, 1972.  VA has not made a specific request for the hospital records reported by the Veteran.  VA has a duty to request these records.  38 U.S.C.A. § 5103A(a)-(b) (West 2002 & Supp. 2013).

A VA examiner provided an opinion in April 2012, which was against a link between the current back disability and service.  She noted that the Veteran had experienced a back injury in July 2003; however, she did not discuss records from the time of that injury showing that the Veteran had "old" degenerative disk disease.  Clarification is needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, this appeal is REMANDED for the following:

1.  Take the necessary steps to obtain records of the Veteran's treatment at the 130th Station Hospital, Heidelberg, Germany from February 15 to February 22, 1972. 

Efforts to obtain these records should continue until the records are obtained, unless it is reasonably certain that the records do not exist or that further efforts would be futile.

2.  Ask the examiner who provided the April 2012 opinion to review the record including any additional service treatment records.  The examiner should note the report of old degenerative disk disease at the time of his 2003 treatment for a fall from a roof as well as any additional records.

The examiner should clarify whether this new information in any way changes the previously opinion.

The examiner should explain why the finding of old degenerative disk disease does, or does not, make it at least as likely as not that any current low back disability is related to the reported injury in service.

3.  If any benefit sough on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




